COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



RAMANBHAI PATEL,


                            Appellant,

v.


JIMMY WOFFORD, DAVID
HARDWICK, RUDY RAMOS AND
HULON PASS,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00205-CV

Appeal from the

83rd Judicial District Court

of Pecos County, Texas 

(TC# 6595) 


MEMORANDUM  OPINION

	Pending before the Court is Appellant's motion to dismiss the appeal pursuant to
Tex.R.App.P. 42.1(a)(1).  Appellant has complied with the requirements of Rule 42.1(a)(1), and
having considered the motion we conclude it should be granted.  Therefore we grant Appellant's
motion to dismiss and dismiss the appeal.  Costs will be taxed against Appellant.  See 
Tex.R.App.P. 42.1(d).


September 11, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.